OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained two charges *176of professional misconduct alleged against the respondent. The petitioner moved to confirm the report of the Special Referee and the respondent submitted an affirmation in opposition thereto.
Charge One alleged that the respondent converted moneys belonging to his client to his own use and benefit. In July 1982, the respondent was retained to represent his client in a wrongful death action against the City of New York. On February 11, 1985, the client signed a release in favor of the city in settlement of all claims. On October 14, 1985, the city issued a check in the amount of $40,000, payable to the respondent and to his client. Although the check bears the endorsement of both the respondent and his client, the client denies having endorsed the check. On October 16, 1985, the respondent deposited the settlement check into his special account. Thereafter, the balance in that account dropped to $10,210.07 although no disbursement had been made to the client. The balance in the account remained well below the client’s interest therein until January 23, 1986, when the account was closed. Thereafter, the respondent, in 1986, sent the client’s new attorney two personal checks to cover the amount of the settlement. One of those checks was returned due to insufficient funds. The respondent finally paid his client the moneys owed to her in a series of money orders between June 1986 and May 1987.
Charge Two alleged that the respondent, from January 23, 1986, through April 7, 1986, failed to maintain an escrow account despite the fact that he was holding moneys on behalf of clients. It was further alleged that from April 25, 1986, through October 7, 1986, the respondent’s escrow account was overdrawn on 16 separate occasions.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charges of misconduct. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
*177Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Frank L. Nolan is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Frank L. Nolan is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.